           Case 2:19-cv-00226-GMN-VCF Document 1 Filed 02/06/19 Page 1 of 2


     Daniel R. Watkins
 1
     Nevada State Bar No. 11881
 2   DW@wl-llp.com
     Brian S. Letofsky
 3   Nevada State Bar No. 11836
     Brian.Letofsky@wl-llp.com
 4
     Eran S. Forster
 5   Nevada State Bar No. 11124
     eforster@wl-llp.com
 6   WATKINS & LETOFSKY, LLP
 7   8215 S. Eastern Ave., Ste. 265
     Las Vegas, NV 89123
 8   Office:(702) 901-7553; Fax: (702) 974-1297
     Attorneys for Defendant, Watkins & Letofsky, LLP
 9
10
                               UNITED STATES DISTRICT COURT
11
                                       DISTRICT OF NEVADA
12
13 AMY BUCHANAN                                          Case No.:   2:19-cv-00226
14                        Plaintiff,
15 vs.                                                     NOTICE OF REMOVAL OF ACTION
16 WATKINS & LETOFSKY, LLP., a Nevada                          UNDER 28 U.S.C. § 1441(a)
                                                                (FEDERAL QUESTION)
17 Limited Liability Partnership; and DOES 1-X,
   inclusive,
18
                          Defendants.
19
20
21          TO THE CLERK OF THE ABOVE-ENTITLED COURT:

22          PLEASE TAKE NOTICE that defendant WATKINS & LETOFSKY, LLP, hereby

23 removes to this Court the state court action described below.
24          1) On December 24, 2018, an action was commenced in the Eighth Judicial District

25             Court of the State of Nevada, in and for the city of Las Vegas, County of Clark

26             (hereinafter, “Clark County District Court” or “CCDC”), entitled Amy Buchanan vs.

27             Watkins & Letofsky, LLP, et al., as case number A-18-786564-C, hereto attached as

28             Exhibit “A.”




                      NOTICE OF REMOVAL OF ACTION; UNDER 28 U.S.C. § 1441(a)
                                    (FEDERAL QUESTION)
                                                   -1-
         Case 2:19-cv-00226-GMN-VCF Document 1 Filed 02/06/19 Page 2 of 2



 1       2) The first date upon which defendant Watkins & Letofsky, LLP received a copy of the
 2          plaintiff’s complaint was January 22, 2019, when Defendant was served with a copy
 3          of the said complaint and a summons from CCDC. A copy of the summons is
 4          attached hereto as Exhibit “B.”
 5       3) This action is a civil action of which this Court has original jurisdiction under 28
 6          U.S.C. § 1331, and is one which may be removed to this Court by defendant pursuant
 7          to the provisions of 28 U.S.C. § 1441(a) in that it arises under the Americans with
 8          Disabilities Act of 1990 (“ADA”) as amended by the Americans with Disabilities Act
 9          Amendments Act of 2008 (“ADAAA”), under 42 U.S.C. § 12101, et seq. and P.L.
10          110-325, for claims of discrimination and retaliation.
11       4) There are no other defendants in this action.
12
13 DATED: February 6, 2019                            WATKINS & LETOFSKY, LLP
14
                                              By:      /s/ Daniel R. Watkins
15                                                    ____________________________
16                                                    Daniel R. Watkins
                                                      Brian S. Letofsky
17                                                    Eran S. Forster
                                                      8215 S. Eastern Avenue, Suite 265
18
                                                      Las Vegas, NV 89123
19                                                    Office: (702) 901-7553
                                                      Fax: (702) 974-1297
20                                                    Attorneys for Watkins & Letofsky, LLP
21
22
23
24
25
26
27
28



                   NOTICE OF REMOVAL OF ACTION; UNDER 28 U.S.C. § 1441(a)
                                 (FEDERAL QUESTION)
                                                -2-
